 
 
Exhibit 10.1
 
SUPPORT AGREEMENT
This Support Agreement, dated November 26, 2018 (this “Agreement”), is by and
among the persons and entities listed on Schedule A hereto (collectively, “Third
Point”, and each individually, a “member” of Third Point), Campbell Soup Company
(the “Company”), and The Revocable Trust of George Strawbridge, Jr., dated
January 21, 1991 (the “Strawbridge Trust”), solely for purposes of Sections
1(a)(viii)-(ix), Section 17 and Section 18.
WHEREAS, Third Point has (i) given notice to the Company that they intend to
nominate Sarah Hofstetter, Munib Islam, Bozoma Saint John, Kurt Schmidt and
William Toler (the “Third Point Nominees”) for election as directors of the
Company at the Company’s 2018 Annual Meeting of Shareholders (the “2018 Annual
Meeting”) and (ii) filed a definitive proxy statement with the Securities and
Exchange Commission (the “SEC”) relating to the solicitation of proxies for the
2018 Annual Meeting;
WHEREAS, Third Point and its Affiliates (as defined herein) beneficially own
21,000,000 shares of common stock of the Company, par value $0.0375 (the “Common
Stock”), of the Common Stock issued and outstanding on the date hereof;
WHEREAS, by letters dated September 12, 2018, Cede & Co., on behalf of certain
Affiliates of Third Point, made demands to inspect and copy certain stocklist
materials of the Company as set forth more fully therein, pursuant to §14A:5-28
of the New Jersey Revised Statutes and applicable common law (the “Stocklist
Demand”);
WHEREAS, by letters dated October 3, 2018, Cede & Co., on behalf of certain
Affiliates of Third Point, made demands to inspect and copy certain books and
records of the Company as set forth more fully therein, pursuant to §14A:5-28 of
the New Jersey Revised Statutes and applicable common law (the “Books and
Records Demand”);
WHEREAS, by letter dated October 4, 2018, the Strawbridge Trust joined the Books
and Records Demand;
WHEREAS, on October 25, 2018, certain members of Third Point and the Strawbridge
Trust filed an action in the Superior Court of New Jersey Chancery Division –
Camden County (the “Court”), captioned Third Point, LLC, et al. v. Campbell Soup
Company, et al., Docket No. CAM-C-102-18 (the “Proxy Action”) asserting claims
for breach of fiduciary duty against the Board and a claim for aiding and
abetting against the Company; and
WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders and Third Point has determined that it is in its
best interests to come to an agreement with respect to the election of members
of the Company’s Board of Directors (the “Board”) at the Company’s 2018 Annual
Meeting and certain other matters, as provided in this Agreement, and to
terminate the pending proxy contest for election of directors at the 2018 Annual
Meeting.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1. Board Representation and Board Matters.
(a) The Company and Third Point agree as follows:
(i) the Company and the Board shall take all action necessary (A) to increase
the size of the Board by two directors to 14 directors, effective at the close
of business on November 29, 2018, and (B) subject to completion of the Company’s
standard Director and Officer questionnaire and director background check, which
is intended to be completed no later than November 29, 2018, to appoint each of
Sarah Hofstetter and Kurt Schmidt (collectively, the “Designees”) to fill the
vacancies created thereby and serve as directors of the Company, effective at
the close of business on November 29, 2018, until the later of (1) the
conclusion of the Company’s 2019 Annual Meeting of Shareholders (the “2019
Annual Meeting”) and (2) the date that their successors are duly elected and
qualified, subject to the terms of this Agreement;
 

--------------------------------------------------------------------------------

 
(ii) the Company agrees that (A) it shall add an additional independent member
of the Board by no later than the meeting of the Board to be held in May 2019
and (B) it shall consult with Third Point and solicit the views and opinions of
Third Point with respect to such additional independent Board member, it being
agreed that the two individuals identified by Third Point to the Company prior
to the date hereof shall be included in the pool of individuals being considered
for such Board seat by the Company;
(iii) the Company’s slate of nominees for election as directors of the Company
at the 2018 Annual Meeting shall be: Fabiola R. Arredondo; Howard M. Averill;
Bennett Dorrance; Maria Teresa Hilado; Randall W. Larrimore; Marc B. Lautenbach;
Mary Alice D. Malone; Sara Mathew; Keith R. McLoughlin; Nick Shreiber; Archbold
D. van Beuren; and Les C. Vinney;
(iv) that no later than the date of this Agreement, Third Point will provide to
the Company an executed letter in the form attached hereto as Exhibit A, which
includes a consent from each Designee to serve as a director of the Company
effective at the close of business on November 29, 2018 (the “Nominee Letter”);
(v) the Board, based on information provided by Third Point and the Designees,
has determined that the Designees would be independent directors of the Board of
the Company under the applicable New York Stock Exchange rules;
(vi) that Third Point irrevocably withdraws (A) its letter dated September 7,
2018 providing notice to the Company of its intention to nominate certain
individuals for election as directors of the Company at the 2018 Annual Meeting
(the “Third Point Shareholder Nomination”) and (B) its letter dated November 9,
2018 providing an update to the Third Point Shareholder Nomination and reducing
the number of individuals it intends to nominate for election as directors of
the Company at the 2018 Annual Meeting (the “Update to Third Point Shareholder
Nomination”);
(vii) that each member of Third Point shall immediately cease all efforts,
direct or indirect, in furtherance of the Third Point Shareholder Nomination and
the Update to Third Point Shareholder Nomination and any related solicitation in
connection with the Third Point Shareholder Nomination and the Update to Third
Point Shareholder Nomination, including any negative solicitation efforts
relating to the 2018 Annual Meeting concerning the Company and members of the
slate of nominees proposed by the Company, and terminate Third Point’s proxy
solicitation website, https://www.refreshcampbells.com. At the same time, the
Company shall immediately cease all direct or indirect negative solicitation
efforts relating to the 2018 Annual Meeting concerning Third Point and members
of the slate of nominees proposed by Third Point;
(viii) Third Point and the Strawbridge Trust each irrevocably withdraws the
Stocklist Demand and Books and Records Demand;
(ix) the Company, the Board, Third Point, and the Strawbridge Trust shall
promptly, but no later than the close of business on November 27, 2018, cause a
voluntary stipulation of dismissal with prejudice to be signed and filed in the
Proxy Action;
(x) if the Company reasonably determines, based on the standard director nominee
background check, that any Designee is unable to be appointed to and serve as a
member of the Board, or if any Designee does not become a member of the Board
for any other reason by the close of business on November 29, 2018 as
contemplated hereby, Third Point shall be entitled to designate a replacement
for such Designee from the list of Third Point’s initial director nominees for
the 2018 Annual Meeting (provided that such replacement is not a Third Point
employee or Affiliate) that is reasonably consented to by the Board and shall
have the right to continue to do so until such person is consented to by the
Board (such consent not to be unreasonably withheld) (a “Replacement”), and the
Company shall take all necessary action to implement the foregoing as promptly
as practicable.     If any Designee becomes a member of the Board by the close
of business on November 29, 2018 as contemplated hereby, but thereafter ceases
to be a member of the Board for any reason prior to the conclusion of the 2019
Annual Meeting of Shareholders, the Company shall consult with Third Point and
solicit the views and opinions of Third Point with respect to a replacement for
such Designee and shall consider in good faith offering such Board seat to the
individual recommended by Third Point (provided that such individual is not a
Third Point employee or Affiliate), and if such individual becomes a member of
the Board such individual shall be deemed a Replacement hereunder.  Any person
that becomes a Replacement shall be deemed to be a Designee for all purposes
under this Agreement, and prior to his or her appointment to the Board, shall be
required to provide to the Company such information and documentation as is
typically required of prospective members of the Board in connection with the
customary onboarding process thereof;
 
2

--------------------------------------------------------------------------------

 
(xi) the Company agrees that during the Standstill Period (as defined below) for
so long as (A) Kurt Schmidt (or any Replacement therefor) serves on the Board,
such Designee (or such Replacement) shall be offered the opportunity to become a
member of the Governance Committee of the Board and, if applicable, any other
committee of the Board that is charged with overseeing the process for the
selection of the next Chief Executive Officer of the Company (the “CEO Search
Process”), and (B) without limitation of clause (A), during the Standstill
Period (as defined below), for so long as any Designee (or any Replacement
therefor), including Kurt Schmidt, serves on the Board, such Designee (including
any Replacement therefor) shall be offered the opportunity to become a member of
such committees of the Board selected by the Board promptly following such
Designees appointment to the Board (it being agreed that each Designee shall
serve on at least one committee of the Board), provided that the Designees
(including any Replacements) may serve on the applicable committee of the Board
only if he or she meets any independence or other requirements under applicable
law and the rules and regulation of the New York Stock Exchange (or other
securities exchange on which the Company’s securities may then be traded) for
service on such committee. At all times during the Standstill Period (as defined
below) any Designee (or Replacement), regardless of whether a member of such
committee, shall be entitled, consistent with existing company policies, to
attend any meeting of any committee of the Board and participate as a non-voting
member (if not a committee member) and shall be entitled to receive any
materials distributed to any committee members, so long as such activities do
not contravene the independence or other requirements applicable to such
committees under applicable law and the rules and regulation of the New York
Stock Exchange (or other securities exchange on which the Company’s securities
may then be traded);
(xii) the Company agrees that for so long as any Designee is on the Board the
Company shall notify Third Point in writing (a “Slate Notice”), no later than 30
days prior to the advance notice deadline for making director nominations under
the Company’s bylaws at the 2019 Annual Meeting, whether each of the Designees
will be included on the Company’s slate of nominees for the 2019 Annual Meeting
and whether all members of the Board have confirmed to the Company in writing
their agreement to vote in favor of the Company’s proposed slate of directors at
such annual meeting, provided that if for any reason the Company fails to
include each of the Designees on the Company’s slate of nominees at any annual
meeting the Company shall inform Third Point thereof in writing and the Company
shall thereafter take such action (including extending the director nomination
deadline) to ensure that Third Point has at least 45 days from the date that the
Company informs Third Point in writing that any of the Designees shall not be on
such slate to submit director nominations for such annual meeting in accordance
with the bylaws of the Company, and the Company shall not hold any such annual
meeting for at least 75 days from the date that the Company so informs Third
Point thereof.  The Company further agrees that for the 2019 Annual Meeting to
the extent any Designee is nominated by the Company and agrees to serve, the
Company shall use commercially reasonable efforts to cause the election of such
Designee so nominated by the Company (including recommending that the Company’s
shareholders vote in favor of the election of such Designee, including such
Designee in the Company’s proxy statement for such annual meeting and otherwise
supporting such Designee for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate); and
(xiii) the Company agrees that, until the 1-year anniversary of the date of this
Agreement, it shall provide Third Point the opportunity to meet with the Board
for no less than 60 minutes at least twice in the next twelve-month period and
with the Company’s Chief Executive Officer for no less than 60 minutes at least
twice in the next twelve-month period, in each case to enable Third Point to
provide its thoughts and views to the Board and the Chief Executive Officer with
respect to Company performance, strategy and other matters that Third Point
determines to be relevant, and the Company shall consider in good faith the
views and thoughts provided by Third Point and shall provide substantive
responses to Third Point with respect thereto.
(b) Third Point acknowledges that, at all times while serving as a member of the
Board, the Designees are required to comply with all policies, procedures,
processes, codes, rules, standards and guidelines generally applicable to Board
members, including the Company’s code of business conduct and ethics, securities
trading policies, anti-hedging policies, Regulation FD-related policies,
director confidentiality policies and corporate governance standards, in each
case that have been identified to the Designees, and preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees.  Third Point
further acknowledges that following their appointment to the Board, Third Point
will not communicate with the Designees regarding the Company without the prior
written consent of the Company (but the foregoing shall in no way limit any
communications with the Company and the full Board or with any full committee
thereof) and that Third Point shall not compensate the Designees in any way,
including, without limitation, reimbursing expenses, provided that Third Point
can fulfill any obligations owed to such Designees pursuant to agreements
disclosed to the Company prior to the date hereof.
 
3

--------------------------------------------------------------------------------

 
2. Other Agreements.  The Company agrees during the Standstill Period (as
defined below) to consult in good faith with Third Point with respect to the
selection of a permanent Chief Executive Officer pursuant to the CEO Search
Process.  In connection with such consultation, the Company agrees, among other
things, to (a) discuss with Third Point the qualifications, background and
experience of potential Chief Executive Officer candidates and share with Third
Point a list of candidates of potential Chief Executive Officer candidates that
the Board or any committee thereof has considered, currently is considering and
may in the future consider for the Chief Executive Officer, (b) keep Third Point
reasonably informed regarding the CEO Search Process so that they can provide
input and feedback to the Board or applicable committee thereof, (c) provide
Third Point with an opportunity to meet any Chief Executive Officer candidate
who the Board believes is reasonably likely to be the finalist for the position
a reasonable amount of time before the Board votes with respect to such person’s
candidacy (such period of time to be at least sufficient to enable Third Point
to provide feedback to the Board or applicable committee thereof pursuant to the
immediately following clause (d)), and (d) provide Third Point with an
opportunity to present its views to the Board or the applicable committee
thereof in respect of the CEO Search Process and the candidates being considered
or the candidate selected in connection therewith.  The Company and Third Point
agree that all information provided to Third Point in connection with the
foregoing sentence shall be subject to and solely in accordance with the terms
of the confidentiality agreement in the form attached hereto as Exhibit B (the
“Confidentiality Agreement”), which Third Point agrees to execute and deliver to
the Company simultaneously with Third Point’s execution and delivery of this
Agreement.
3. Standstill.
(a) Until the earliest to occur of (i) 12:01 a.m. on November 27, 2019, (ii) the
Company’s failure to take such action to appoint each of the Designees (or a
Replacement) to serve as a director of the Company effective at the close of
business on November 29, 2018, (iii) the delivery of a Slate Notice that does
not state that each of  the Designees will be included on the Company’s slate of
nominees for the 2019 Annual Meeting and that all members of the Board have
confirmed to the Company their agreement to vote in favor of the Company’s
proposed slate of directors at the 2019 Annual Meeting, (iv) the Company’s
failure to deliver the Slate Notice on or prior to the date that is 30 days
prior to the advance notice deadline for making director nominations under the
Company’s bylaws at the 2019 Annual Meeting, and (v) the Company’s failure to
include each of the Designees on the Company’s slate of nominees for the 2019
Annual Meeting (the “Standstill Period”), no member of Third Point shall,
directly or indirectly, and each member of Third Point shall cause each Third
Point Affiliate it controls not to, directly or indirectly:
(i) solicit proxies or written consents of shareholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities (as defined below), or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in or
knowingly assist any person or entity not a party to this agreement (a “Third
Party”) in any “solicitation” of any proxy, consent or other authority (as such
terms are defined under the Exchange Act) to vote any shares of the Voting
Securities (other than such encouragement, advice or influence that is
consistent with Company management’s recommendation in connection with such
matter);
(ii) knowingly encourage, advise or influence any other person or assist any
Third Party in so encouraging, assisting or influencing any person with respect
to the giving or withholding of any proxy, consent or other authority to vote or
in conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter);
(iii) form or join in a partnership, limited partnership, syndicate or other
group, including a “group” as defined under Section 13(d) of the Exchange Act,
with respect to the Voting Securities (for the avoidance of doubt, excluding any
group composed solely of Third Point and the Third Point Affiliates) or
otherwise support or participate in any effort by a Third Party with respect to
the matters set forth in clauses (i), (vii) or (ix) herein;
(iv) present at any annual meeting or any special meeting of the Company’s
shareholders any proposal for consideration for action by shareholders or seek
the removal of any member of the Board or, except as otherwise expressly
contemplated by this Agreement, propose any nominee for election to the Board or
seek representation on the Board;
 
4

--------------------------------------------------------------------------------

 
(v) other than in market transactions where the identity of the ultimate
purchaser is not known and in underwritten widely dispersed public offerings,
sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, the securities of the Company or any rights decoupled
from the underlying securities held by Third Point to any Third Party unless
such sale, offer, or agreement to sell would not knowingly result in such Third
Party, together with its Affiliates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of 5% or more of the
shares of Common Stock outstanding at such time or would increase the beneficial
or other ownership interest of any Third Party who, together with its
Affiliates, has a beneficial or other ownership interest in the aggregate of 5%
or more of the shares of Common Stock outstanding at such time, except in each
case in a transaction approved by the Board;
(vi) grant any proxy, consent or other authority to vote any Voting Securities
of the Company with respect to any matters (other than to the named proxies
included in the Company’s proxy card for any annual meeting or special meeting
of shareholders) or deposit any Voting Securities of the Company in a voting
trust or subject them to a voting agreement or other arrangement of similar
effect with respect to any annual meeting except as provided in Section 3(b)
below, special meeting of shareholders or action by written consent (excluding
customary brokerage accounts, margin accounts, prime brokerage accounts and the
like);
(vii) make any request for stocklist materials or other books and records of the
Company under Section 14A:5-28 of the New Jersey Revised Statutes or otherwise;
(viii) make, or cause to be made, any statement or announcement that relates to
and constitutes an ad hominem attack on, or relates to and otherwise criticizes
or disparages, the Company or its business, operations or financial performance,
its officers or its directors or any person who has served as an officer or
director of the Company in the past, or who serves on or following the date of
this Agreement as an officer, director or agent of the Company, including
without limitation, (A) in any document or report filed with or furnished to the
SEC or any other governmental agency, (B) in any press release or other publicly
available format, or (C) to any shareholder, analyst, journalist or member of
the media (including without limitation, in a television, radio, internet,
newspaper or magazine interview) (and the Company agrees that this Section
3(a)(viii) shall apply mutatis mutandis to the Company, its subsidiaries and
their respective directors and officers with respect to Third Point and its
Affiliates), but nothing herein shall limit or preclude Third Point from
exercising any rights under this Agreement or conveying its opinion and views to
any members of the Board privately and in a manner that does not require public
disclosure by the Company or Third Point;
(ix) institute, solicit or join, as a party, any litigation, arbitration or
other proceeding against the Company or any of its current or former directors
or officers in their capacities as such (including derivative actions), other
than (A) litigation by Third Point to enforce the provisions of this Agreement,
(B) counterclaims with respect to any proceeding initiated by, or on behalf of,
the Company or its Affiliates against Third Point or a Designee, and (C) the
exercise of statutory appraisal rights; provided that the foregoing shall not
prevent any member of Third Point from responding to or complying with a validly
issued legal process  (and the Company agrees that this Section 3(a)(ix) shall
apply mutatis mutandis to the Company, its subsidiaries and their respective
directors and officers with respect to Third Point and its Affiliates);
(x) without the prior written approval of the Board, separately or in
conjunction with any other person or entity in which it is or proposes to be
either a principal, partner or financing source or is acting or proposes to act
as broker or agent for compensation, propose (publicly, privately or to the
Company) or effect any tender offer or exchange offer, merger, acquisition,
reorganization, restructuring, recapitalization or other business combination
involving the Company or a material amount of the assets or businesses of the
Company (an “Extraordinary Transaction”) or actively encourage, initiate or
support any other Third Party in any such activity, but nothing shall preclude
Third Point from tendering its securities of the Company into any tender or
exchange offer or otherwise voting any of its Voting Securities in any manner it
determines in connection with an Extraordinary Transaction;
(xi) purchase or cause to be purchased or otherwise acquire or agree to acquire
Beneficial Ownership of any Voting Securities if in any such case, immediately
after the taking of such action, Third Point would, in the aggregate,
collectively beneficially own, or have an economic interest in, an amount that
would exceed 9% of the then outstanding shares of Common Stock;
(xii) enter into any negotiations, agreements, arrangements or understandings
with any Third Party with respect to the matters set forth in this Section 3; or
 
5

--------------------------------------------------------------------------------

 
(xiii) request, directly or indirectly, any amendment or waiver of the foregoing
in a manner that would be reasonably likely to require public disclosure by
Third Point (or any Third Point Affiliates) or the Company.
As used in this Agreement, the term “Voting Securities” shall mean the Common
Stock, and any other securities of the Company entitled to vote in the election
of directors, or securities convertible into, or exercisable or exchangeable for
Common Stock or such other securities, whether or not subject to the passage of
time or other contingencies.
As used in this Agreement, the term “Beneficial Ownership” of “Voting
Securities” means ownership of:  (i) Voting Securities and (ii) rights or
options to own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise).  For
purposes of this Section 3, no Person shall be, or be deemed to be, the
“Beneficial Owner” of, or to “beneficially own,” any securities beneficially
owned by any director of the Company to the extent such securities were acquired
directly from the Company by such director as or pursuant to director
compensation for serving as a director of the Company.
As used in this Agreement, the term “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated by the SEC under the Exchange Act.
(b) Until the end of the Standstill Period, Third Point together with all
controlled Affiliates of the members of Third Point (such controlled Affiliates,
collectively and individually, the “Third Point Affiliates”) shall cause all
Voting Securities owned by them directly or indirectly, whether owned of record
or Beneficially Owned, as of the record date for any annual or special meeting
of shareholders or in connection with any solicitation of shareholder action by
written consent (each a “Shareholders Meeting”) within the Standstill Period, in
each case that are entitled to vote at any such Shareholders Meeting, to be
present for quorum purposes and to be voted, at all such Shareholders Meetings
or at any adjournments or postponements thereof, (i) for all directors nominated
by the Board for election at such Shareholders Meeting and (ii) in accordance
with the recommendation of the Board on any precatory or non-binding proposals
and any non-transaction-related proposals that come before any Shareholders
Meeting.
4. Public Announcements.  Promptly following the execution of this Agreement,
the Company and Third Point shall announce this Agreement by means of a jointly
issued press release in the form attached hereto as Exhibit C (the “Press
Release”).  Neither the Company (and the Company shall cause each of its
Affiliates, directors and officers not to) nor Third Point or any Third Point
Affiliate shall make or cause to be made any public announcement or statement
with respect to the subject of this Agreement that is in any way inconsistent
with the statements made in the Press Release, except as required by law or the
rules of any stock exchange, in connection with the enforcement of this
Agreement, or with the prior written consent of the other party. The Company
acknowledges that Third Point intends to file this Agreement and the Press
Release as exhibits to its Schedule 13D pursuant to an amendment. The Company
shall have reasonable advance review and consultation rights upon any Schedule
13D filing (or amendment thereto) made by Third Point with respect to this
Agreement. Third Point acknowledges and agrees that the Company intends to (i)
file this Agreement and file or furnish the Press Release with the SEC as
exhibits to a Current Report on Form 8-K and to file this Agreement as an
exhibit to future filings with the SEC and (ii) file a Current Report on Form
8-K announcing appointment of the Designees once appointed and may issue a press
release (and file or furnish such press release as an exhibit to such 8-K) in
connection with such appointment, and Third Point shall have reasonable advance
review and consultation rights upon any such Form 8-K filing (or amendment
thereto) made by the Company with respect to this Agreement.
5. Representations and Warranties of All Parties.  Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms; and
(c) this Agreement will not result in a violation of any terms or conditions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.
 
6

--------------------------------------------------------------------------------

 
6. Representations and Warranties of Third Point.  Each member of Third Point
severally represents and warrants that, as of the date of this Agreement: (a)
Third Point, together with all of the Third Point Affiliates, collectively
Beneficially Own, an aggregate of 21,000,000 shares of Common Stock; (b) except
for such ownership, no member of Third Point, individually or in the aggregate
with all other members of Third Point  and the Third Point Affiliates, has any
other Beneficial Ownership of any Voting Securities; and (c) Third Point,
collectively with the Third Point Affiliates, have a Net Long Position of
21,000,000 shares of Common Stock.  The term “Net Long Position” shall mean: 
such shares of Common Stock Beneficially Owned, directly or indirectly, that
constitute such person’s net long position as defined in Rule 14e-4 under the
Exchange Act mutatis mutandis, provided that “Net Long Position” shall not
include any shares as to which such person does not have the right to vote or
direct the vote; and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability or unlimited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.
7. Miscellaneous.  The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy.  Accordingly, each party agrees that in addition to other remedies the
other party or parties shall be entitled to at law or equity, the other party or
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement exclusively in the Chancery Division of the New Jersey Superior Court
(provided that, in the event that subject matter jurisdiction is unavailable in
that court, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in the State of New
Jersey).  Furthermore, each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of the Chancery Division of the New Jersey Superior
Court or other federal or state courts of the State of New Jersey in the event
any dispute arises out of this Agreement or the transactions contemplated by
this Agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Chancery
Division of the New Jersey Superior Court or other federal or state courts of
the State of New Jersey, and each of the parties irrevocably waives the right to
trial by jury and (d) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law. 
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW JERSEY APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
8. No Waiver.  Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
9. Entire Agreement.  This Agreement and the Confidentiality Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
parties hereto.
10. Notices.  All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below during
normal business hours and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:
 
if to the Company:
Campbell Soup Company
 
1 Campbell Place
 
Camden, New Jersey  08103
 
Attention:
Adam Ciongoli, General Counsel and
Senior Vice President
 
Email:
adam_ciongoli@campbellsoup.com
 

 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
With a copy to (which shall not constitute notice):
       
Weil, Gotshal & Manges LLP
 
767 Fifth Avenue
 
New York, New York  10153
 
Attention:
Michael J. Aiello
 
Email:
michael.aiello@weil.com
     
if to Third Point:
c/o Third Point LLC
 
390 Park Avenue, 18th Floor
 
New York, New York  10022
 
Attention:
Josh Targoff, Chief Operating Officer and
General Counsel
 
Email:
jtargoff@thirdpoint.com
     
With a copy to (which shall not constitute notice):
       
Willkie Farr & Gallagher LLP
 
787 Seventh Avenue
 
New York, New York  10019
 
Attention:
Steven Gartner and Russell Leaf
 
Email:
sgartner@willkie.com and rleaf@willkie.com


 
11. Severability.  If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
12. Counterparts.  This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.
13. Successors and Assigns.  This Agreement shall not be assignable by any of
the parties to this Agreement.  This Agreement, however, shall be binding on
successors of the parties hereto.
14. No Third Party Beneficiaries.  This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.
 
8

--------------------------------------------------------------------------------

 
15. Fees and Expenses.  Each party to this Agreement shall bear and pay all
fees, costs and expenses that have been incurred or that are incurred in the
future by such party in connection with, relating to or resulting from such
party’s efforts and actions, and any preparations therefor, prior to the
execution and delivery of this Agreement, including, without limitation,
communications between Third Point, on the one hand, and the Board and the
Company’s management, on the other hand, Third Point’s Schedule 14A and
Hart-Scott-Rodino filings, the Stocklist Demand, the Books and Records Demand,
the Proxy Action and such party’s preparation of soliciting materials and this
Agreement.
16. Interpretation and Construction.  Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel.  Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation.  Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or
preparation.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  The term “including” shall be deemed to mean “including without
limitation” in all instances.
17. Mutual Release.
(a) The Company, on the one hand, and Third Point and the Strawbridge Trust, on
the other hand, on behalf of themselves and for all of their past and present
affiliated, associated, related, parent and subsidiary entities, joint ventures
and partnerships, successors, assigns, and the respective owners, officers,
directors, partners, limited partners, members, managers, principals, parents,
subsidiaries, predecessor entities, agents, representatives, employees,
shareholders, advisors, consultants, attorneys, heirs, executors,
administrators, successors and assigns of any said person or entity, security
holders of any said person or entity, and any other person claiming (now or in
the future) through or on behalf of any of said persons or entities
(collectively “Released Persons”), irrevocably and unconditionally release,
settle, acquit and forever discharge the other and all of their Released
Persons, from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, amounts, demands, losses, controversies, contentions,
complaints, promises, accountings, bonds, bills, debts, dues, sums of money,
expenses, specialties and fees and costs (whether direct, indirect or
consequential, incidental or otherwise including, without limitation, attorney’s
fees or court costs, of whatever nature) incurred in connection therewith of any
kind whatsoever, whether known or unknown, suspected or unsuspected, in their
own right, representatively, derivatively or in any other capacity, in law or in
equity or liabilities of whatever kind or character, arising under federal,
state, foreign, or common law or the laws of any other relevant jurisdiction
(the “Claims”), which have arisen, could have arisen, arise now, or hereafter
may arise out of or relate in any manner to the allegations, facts, events,
transactions, acts, occurrences, statements, representations,
misrepresentations, omissions or any other matter, thing, or cause whatsoever,
or any series thereof, embraced, involved, arising out of, set forth in, or
otherwise related in any way to the Stocklist Demand, the Books and Records
Demand, the Proxy Action, the Third Point Shareholder Nomination, the Update to
Third Point Shareholder Nomination, the Third Point proxy contest at the 2018
Annual Meeting, and the Company’s nomination of directors for election at the
2018 Annual Meeting (collectively, the “Released Claims”); provided, however,
this release and waiver of Claims shall not include claims to enforce the terms
of this Agreement.
(b) The parties acknowledge and agree that they may be unaware of or may
discover facts in addition to or different from those which they now know,
anticipate or believe to be true related to or concerning the Released Claims.
The parties know that such presently unknown or unappreciated facts could
materially affect the claims or defenses of a party or parties. It is
nonetheless the intent of the parties to give a full, complete and final release
and discharge of the Released Claims. In furtherance of this intention, the
releases herein given shall be and remain in effect as full and complete
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact. To that end, with
respect to the Released Claims only, the parties expressly waive and relinquish
any and all provisions, rights and benefits conferred by any law of the United
States or of any state or territory of the United States or of any other
relevant jurisdiction, or principle of common law, under which a general release
does not extend to claims which the parties do not know or suspect to exist in
their favor at the time of executing the release, which if known by the parties
might have affected the Parties’ settlement. The parties acknowledge and agree
that the inclusion of this Section 17 was separately bargained for and is a
material term of this Agreement.
 
9

--------------------------------------------------------------------------------

 
18. Liability Several and Not Joint; Exercise of Third Point
Rights.  Notwithstanding anything contained herein to the contrary, the
obligations of the members of Third Point hereunder are several and not joint or
collective.  Without limiting the foregoing, for the avoidance of doubt, none of
the persons or entities listed on Schedule A shall have any liability or
obligation with respect to any covenants, agreements, representations or
warranties made by, or actions taken or not taken by the Strawbridge Trust, and
the Strawbridge Trust shall not have any liability or obligations in respect of
any covenants, agreements, representations or warranties made by, or actions
taken or not taken by any of the persons or entities listed on Schedule A.  In
addition, any references in this Agreement that provide any rights or remedies
to Third Point shall, solely for purposes of exercising such rights or remedies,
be deemed references to Third Point LLC.
[Signature Pages Follow]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 
CAMPBELL SOUP COMPANY
     
By:
/s/ Charles A. Brawley, III
   
Name:
Charles A. Brawley, III
   
Title:
Vice President, Deputy General
Counsel and Secretary
         
THIRD POINT LLC
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
                 
THIRD POINT PARTNERS QUALIFIED L.P.
 
By:
Third Point LLC, its investment manager
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
                 
THIRD POINT PARTNERS L.P.
 
By:
Third Point LLC, its investment manager
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel

 




 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
THIRD POINT OFFSHORE MASTER FUND L.P.
 
By:
Third Point LLC, its investment manager
       
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
                 
THIRD POINT ULTRA MASTER FUND L.P.
 
By:
Third Point LLC, its investment manager
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
                 
THIRD POINT ENHANCED L.P.
 
By:
Third Point LLC, its investment manager
       
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
         
THIRD POINT ADVISORS LLC
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
         
THIRD POINT ADVISORS II LLC
         
By:
/s/ Josh Targoff
   
Name:
Josh Targoff,
   
Title:
Chief Operating Officer and
General Counsel
 
 
     

 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
REVOCABLE TRUST OF GEORGE STRAWBRIDGE, JR. DATED JANUARY 21, 1991
       
TRUSTEES:
         
By:
/s/ George Strawbridge, Jr.     
Name:
George Strawbridge, Jr.
         
By:
/s/ Barton Winokur    
Name:
Barton Winokur

 
 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
SCHEDULE A


Third Point LLC
Third Point Partners Qualified L.P.
Third Point Partners L.P.
Third Point Offshore Master Fund L.P.
Third Point Ultra Master Fund L.P.
Third Point Enhanced L.P.
Third Point Advisors LLC
Third Point Advisors II LLC
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF NOMINEE LETTER
November 26, 2018
Attention:  Board of Directors
Campbell Soup Company
1 Campbell Place
Camden, NJ  08103
Re: Nominee Consent
Ladies and Gentlemen:
This letter is delivered pursuant to Section 1(a)(ii) of the Support Agreement,
dated as of November 26, 2018 (the “Agreement”), by and among Campbell Soup
Company and Third Point (as defined therein).  Capitalized terms used herein but
not defined shall have the meaning set forth in the Agreement.
In connection with the Agreement, I hereby consent to serve as a director of the
Company effective at the close of business on November 29, 2018.  I also agree
that, after the date hereof, I will provide to the Company, as requested by the
Company from time to time, such information as the Company is entitled to
reasonably receive from other members of the Board and as is required to be
disclosed in proxy statements under applicable law.
At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
generally applicable to Board members, including the Company’s code of business
conduct and ethics, securities trading policies, anti-hedging policies,
Regulation FD-related policies, director confidentiality policies, related party
transaction policy and corporate governance standards, in each case that have
been identified to me, and preserve the confidentiality of Company business and
information, including discussions or matters considered in meetings of the
Board or Board committees.



 
Sincerely,
         
Name:

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
FORM OF CONFIDENTIALITY AGREEMENT
Confidentiality Agreement
CAMPBELL SOUP COMPANY
1 Campbell Place
Camden, NJ 08103
November 26, 2018

To:
Each of the persons or entities listed on Schedule A hereto (collectively,
“Third Point” or “you” and each individually, a “member” of Third Point)

Ladies and Gentlemen:
This letter agreement shall become effective upon the date hereof.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
such terms in the Support Agreement (the “Support Agreement”), dated as of
November 26, 2018, among Campbell Soup Company (the “Company”) and Third Point. 
The Company understands and agrees that, subject to the terms of, and in
accordance with, this letter agreement, the Company may confidentially disclose
to you and the Specified Third Point Personnel (as hereinafter defined) certain
non-public information regarding the Company’s Chief Executive Officer (“CEO”)
search process. You acknowledge that this information is confidential and may
include business information the disclosure of which could harm the Company and
the CEO search process, and the Company acknowledges that the information
disclosed to you hereunder shall be limited to information relating to the CEO
search process and that prior to disclosing any material non-public information
to you the Company will advise you of its intention to do so and you may elect
to decline to receive such information.  In consideration for, and as a
condition of, the information being furnished to you and, subject to the
restrictions in paragraph 2, any other employees of Third Point LLC and any
counsel or advisor to Third Point LLC (collectively, the “Specified Third Point
Personnel”), you agree to treat any and all information concerning or relating
to the Company’s CEO search that is furnished to you or the Specified Third
Point Personnel (regardless of the manner in which it is furnished, including in
written or electronic format or orally, gathered by visual inspection or
otherwise) by or on behalf of the Company or any Company Representatives,
together with the relevant portion of any notes, analyses, reports,
compilations, studies, interpretations, documents, records or extracts thereof
to the extent containing, referring, relating to, based upon or derived from
such information, in whole or in part (collectively, “Confidential
Information”), in accordance with the provisions of this letter agreement, and
to take or abstain from taking the other actions hereinafter set forth.
1. The term “Confidential Information” does not include information that (i) is
or has become generally available to the public other than as a result of a
direct or indirect disclosure by you or the Specified Third Point Personnel in
violation of this letter agreement, (ii) was within your or any of the Specified
Third Point Personnel’s possession on a non-confidential basis prior to its
being furnished to you by or on behalf of the Company or its agents,
representatives, attorneys, advisors, directors, officers or employees
(collectively, the “Company Representatives”), (iii) is received from a source
other than the Company or any of the Company Representatives; provided, that in
the case of (ii) or (iii) above, the source of such information was not believed
by you, after reasonable inquiry of the disclosing person, to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the Company or any other person with respect to
such information at the time the information was disclosed to you or (iv) is
independently developed by you or the Specified Third Point Personnel without
reliance upon the Confidential Information.
 
B-1

--------------------------------------------------------------------------------

 
2. You will, and you will cause the Specified Third Point Personnel to, (a) keep
the Confidential Information strictly confidential and (b) subject to paragraph
3, not disclose any of the Confidential Information in any manner whatsoever
without the prior written consent of the Company; provided, however, that you
may privately and confidentially disclose any of such information to the
Specified Third Point Personnel (i) who need to know such information for the
sole purpose of advising you with respect to the Company’s CEO search and (ii)
who are informed by you of the confidential nature of such information;
provided, further, that you will be responsible for any violation of this letter
agreement by the Specified Third Point Personnel to whom you have disclosed
Confidential Information as if they were parties hereto.  It is understood and
agreed that the Company shall have no obligation to disclose to you or the
Specified Third Point Personnel any Legal Advice (as defined below) that may be
included in the Confidential Information with respect to which the Company
determines that such disclosure would, in the Company’s sole discretion,
constitute waiver of the Company’s attorney-client privilege or attorney work
product privilege.  “Legal Advice” as used herein shall be solely and
exclusively limited to the advice provided by legal counsel and shall not
include any factual information or the formulation or analysis of business
strategy that is not protected by the attorney-client or attorney work product
privilege.
3. In the event that you or any of the Specified Third Point Personnel are
required or requested by applicable law, rule, regulation, legal process,
interrogatory, subpoena or any similar process relating to any legal proceeding,
investigation, hearing or otherwise to disclose any of the Confidential
Information, you will promptly notify (except where such notice would be legally
prohibited) the Company in writing (electronic mail shall be sufficient) so that
the Company may seek a protective order or other appropriate remedy (and if the
Company seeks such an order, you will provide such cooperation as the Company
shall reasonably request), at its sole cost and expense.  Nothing herein shall
be deemed to prevent you or the Specified Third Point Personnel, as the case may
be, from honoring a subpoena, legal process or other legal or regulatory
requirement that requires or requests discovery, disclosure or production of the
Confidential Information if (a) you produce or disclose only that portion of the
Confidential Information which your legal counsel (internal or external) advises
you is legally required or requested to be so produced or disclosed and you
inform the recipient of such Confidential Information of the confidential nature
of such Confidential Information; or (b) the Company consents in writing to
having the Confidential Information produced or disclosed pursuant to the
subpoena, legal process or other legal requirement or request.  In no event will
you or any of the Specified Third Point Personnel oppose action by the Company
to obtain a protective order or other relief, at its sole expense, to prevent
the disclosure of the Confidential Information or to obtain reliable assurance
that confidential treatment will be afforded the Confidential Information.  For
the avoidance of doubt, it is understood that there shall be no “legal
requirement” requiring you to disclose any Confidential Information solely by
virtue of the fact that, absent such disclosure, you would be prohibited from
purchasing, selling, or engaging in derivative or other voluntary transactions
with respect to the Common Stock of the Company or otherwise proposing or making
an offer to do any of the foregoing, or you would be unable to file any proxy
materials in compliance with Section 14(a) of the Exchange Act or the rules
promulgated thereunder.  The foregoing obligations and requirements in this
paragraph shall not be required or apply in connection with disclosures made to
the extent required by law to, or requested by, a federal or state regulatory
agency, self-regulatory organization or supervisory authority in the course of
such authority’s examinations or supervisory inspections not specifically
related to the Company.
4. You acknowledge that (a) none of the Company or any of the Company
Representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of any Confidential Information, and (b) none of
the Company or any of the Company Representatives shall have any liability to
you or to any of the Specified Third Point Personnel relating to or resulting
from the use of the Confidential Information or any errors therein or omissions
therefrom, except in the case of fraud.  You and the Specified Third Point
Personnel (or anyone acting on your or their behalf) shall not directly or
indirectly initiate contact or communication with any executive or employee of
the Company other than the Chief Executive Officer and General Counsel, and/or
such other persons approved in writing by the foregoing or the Board, concerning
the CEO search process, or to seek any information in connection therewith from
any such person other than the foregoing, without the prior consent of the
Company.
 
B-2

--------------------------------------------------------------------------------

 
5. All Confidential Information shall remain the property of the Company. 
Neither you nor any of the Specified Third Point Personnel shall by virtue of
any disclosure of and/or your use of any Confidential Information acquire any
rights with respect thereto, all of which rights shall remain exclusively with
the Company.  At any time after the expiration of this letter agreement in
accordance with Section 15 hereof, upon the written request of the Company for
any reason, you will promptly return to the Company or destroy, at your
election, all hard copies of the Confidential Information and use commercially
reasonable efforts to permanently erase or delete all electronic copies of the
Confidential Information in your or any of the Specified Third Point Personnel’s
possession or control (and, upon the written request of the Company, shall
promptly certify to the Company that such Confidential Information has been
erased or deleted, as the case may be); provided, however, that you may retain
(and the Specified Third Point Personnel may retain) such copies of Confidential
Information as may be required to be retained by you (or such Specified Third
Point Personnel) pursuant to applicable law, rule regulation, legal process or
as part of your (or their) bona fide information technology system back-ups or
your (or their) internal compliance policies.
6. You acknowledge, and will advise the Specified Third Point Personnel, that
the Confidential Information may constitute material non-public information
under applicable federal and state securities laws, and that the United States
securities laws prohibit any person who has received from an issuer any such
material, non-public information from purchasing or selling securities of such
issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.
7. You hereby represent and warrant to the Company that (i) you have all
requisite power and authority to execute and deliver this letter agreement and
to perform your obligations hereunder, (ii) this letter agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (iii) this
letter agreement will not result in a violation of any terms or conditions of
any agreements to which you are a party or by which you may otherwise be bound
or of any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this letter agreement does not require
approval by any owners or holders of any equity or other interest in you (except
as has already been obtained).
8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement.  The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.
9. You acknowledge and agree that the value of the Confidential Information to
the Company is unique and substantial, but may be impractical or difficult to
assess in monetary terms.  You further acknowledge and agree that in the event
of an actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy.  Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the Chancery Division of the
New Jersey Superior Court or other federal or state courts of the State of New
Jersey. In the event that any action shall be brought in equity to enforce the
provisions of this letter agreement, you shall not allege, and you hereby waive
the defense, that there is an adequate remedy at law.
 
B-3

--------------------------------------------------------------------------------

 
10. Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Chancery Division of the New Jersey Superior Court or other
federal or state courts of the State of New Jersey in the event any dispute
arises out of this letter agreement or the transactions contemplated by this
letter agreement, (b) agrees that it shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this letter agreement
or the transactions contemplated by this letter agreement in any court other
than the Chancery Division of the New Jersey Superior Court or other federal or
state courts of the State of New Jersey, and each of the parties irrevocably
waives the right to trial by jury, and (d) irrevocably consents to service of
process by a reputable overnight delivery service, signature requested, to the
address of such party’s principal place of business or as otherwise provided by
applicable law.  THIS LETTER AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW
JERSEY APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
11. This letter agreement and the Support Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral.  This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.
12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:


if to the Company:
Campbell Soup Company
 
1 Campbell Place
 
Camden, New Jersey 08103
 
Attention:
Adam Ciongoli, General Counsel and
Senior Vice President
 
Email:
adam_ciongoli@campbellsoup.com



With a copy to (which shall not constitute notice):
       
Weil, Gotshal & Manges LLP
 
767 Fifth Avenue
 
New York, New York 10153
 
Attention:
Michael J. Aiello
 
Email:
michael.aiello@weil.com



if to Third Point:
c/o Third Point LLC
 
390 Park Avenue, 18th Floor
 
New York, New York 10022
 
Attention
Josh Targoff, Partner, Chief Operating Officer and
General Counsel
 
Email:
jtargoff@thirdpoint.com
     
With a copy to (which shall not constitute notice):
       
Willkie Farr & Gallagher LLP
 
787 Seventh Avenue
 
New York, New York 10019
 
Attention:
Steven Gartner and Russell Leaf
 
Email:
sgartner@willkie.com and rleaf@willkie.com
     

 
 
 
B-4

--------------------------------------------------------------------------------





13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.
14. This letter agreement may be executed (including by facsimile or PDF) in two
or more counterparts which together shall constitute a single agreement.
15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company.  This letter agreement, however, shall
be binding on successors of the parties hereto.
16. This letter agreement shall expire on the earlier to occur of (i) one (1)
year from the date that Confidential Information is first provided to Third
Point, and (ii) the public announcement by the Company of the hiring of a new
CEO, provided that following such expiration and until the time period in clause
(i) has elapsed, Third Point shall continue to abide by the terms hereof in
respect of the identity of any other CEO candidates that were under
consideration by the Company and that were disclosed to Third Point hereunder.
17. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.
18. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this letter agreement, and that it has executed the same with the
advice of said counsel.  Each party and its counsel cooperated and participated
in the drafting and preparation of this letter agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this letter agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
letter agreement shall be decided without regards to events of drafting or
preparation.  The term “including” shall in all instances be deemed to mean
“including without limitation.”
 [Signature Pages Follow]
 
B-5

--------------------------------------------------------------------------------


 


Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 
Very truly yours,
       
CAMPBELL SOUP COMPANY
             
By:
   
Name:
   
Title:

 
 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------


 

 
Accepted and agreed as of the date first written above:
         
THIRD POINT LLC
     
By:
     
Name:
     
Title:
           
THIRD POINT PARTNERS QUALIFIED L.P.
 
By:
Third Point LLC, its investment manager
         
By:
     
Name:
     
Title:
           
THIRD POINT PARTNERS L.P.
 
By:
Third Point LLC, its investment manager
         
By:
     
Name:
     
Title:
       
THIRD POINT OFFSHORE MASTER FUND L.P.
 
By:
Third Point LLC, its investment manager
       
By:
     
Name:
     
Title:
           
THIRD POINT ULTRA MASTER FUND L.P.
 
By:
Third Point LLC, its investment manager
         
By:
     
Name:
     
Title:
 

 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------


 

 
THIRD POINT ENHANCED L.P.
 
By:
Third Point LLC, its investment manager
         
By:
     
Name:
     
Title:
       
THIRD POINT ADVISORS LLC
         
By:
     
Name:
     
Title:
           
THIRD POINT ADVISORS II LLC
         
By:
     
Name:
     
Title:
 

 
 
SIGNATURE PAGE TO SUPPORT AGREEMENT

--------------------------------------------------------------------------------

 
SCHEDULE A
Third Point LLC
Third Point Partners Qualified L.P.
Third Point Partners L.P.
Third Point Offshore Master Fund L.P.
Third Point Ultra Master Fund L.P.
Third Point Enhanced L.P.
Third Point Advisors LLC
Third Point Advisors II LLC
 

--------------------------------------------------------------------------------

 
EXHIBIT C
PRESS RELEASE
[image00001.jpg]


FOR IMMEDIATE RELEASE



   
CAMPBELL INVESTOR CONTACT:
CAMPBELL MEDIA CONTACT:
Ken Gosnell
Thomas Hushen
(856) 342-6081
(856) 342-5227
ken_gosnell@campbellsoup.com
thomas_hushen@campbellsoup.com
     
THIRD POINT MEDIA CONTACT:
 
Elissa Doyle
 
(212) 715-4907
 
edoyle@thirdpoint.com



 
CAMPBELL AND THIRD POINT REACH AGREEMENT


CAMDEN, N.J., and NEW YORK, Nov. 26, 2018 - Campbell Soup Company (NYSE: CPB)
and Third Point (NYSE: TPRE) announced today that they have reached an agreement
with respect to the election of directors at Campbell’s 2018 Annual Meeting of
Shareholders and certain other matters. Under the terms of the agreement,
following its Nov. 29, 2018 Annual Meeting, Campbell will increase the size of
its Board from 12 to 14 members and add two new, independent directors from
Third Point’s proposed slate: Sarah Hofstetter, President of Comscore, and Kurt
Schmidt, former Director and CEO of Blue Buffalo Company, Ltd. In connection
with this settlement, Third Point has agreed to a 12-month standstill and
certain support commitments.


The two parties have also agreed that Third Point will provide input into
Campbell’s ongoing CEO search process. The final decision regarding the
Company’s permanent CEO will be made by the Campbell Board of Directors –
including Ms. Hofstetter and Mr. Schmidt. Underscoring the open channels of
communication between the parties, Campbell has invited Third Point to present
its views at two meetings of the Board and two meetings with Campbell’s CEO
within the next 12 months.
 

--------------------------------------------------------------------------------

 


As a result of today’s announcement, Third Point has agreed to immediately
withdraw its slate of director nominees and support the Company’s slate of
directors at the upcoming Annual Meeting. Third Point also will dismiss its
litigation against Campbell and withdraw its books and records request.


Additionally, Campbell and Third Point have agreed that the Company will add a
third director by the meeting of the Board to be held in May 2019 and will
consult with Third Point with respect to the appointment of this additional
director.


“We are pleased to have reached an agreement with Third Point that is in the
best interests of Campbell shareholders, and we look forward to welcoming both
Sarah and Kurt to our Board of Directors,” said Keith McLoughlin, interim
President and CEO of Campbell. “We will continue to maintain an active and
productive dialogue with all of our shareholders, including Third Point, as we
execute our strategic plan and build a stronger and more focused company that
creates long-term value for shareholders.”


“Third Point looks forward to working collaboratively with Campbell to improve
value for all shareholders at this important time for the Company,” said Daniel
S. Loeb, CEO of Third Point. “We are confident that Campbell will find a
world-class CEO who is given the necessary support to execute on the strategy to
strengthen the Company, and that Sarah and Kurt will provide valuable
perspectives to the Campbell Board.”


The complete agreement between Campbell and Third Point will be included as an
exhibit to a Current Report on Form 8-K, which will be filed with the Securities
and Exchange Commission.


Sarah Hofstetter
President of Comscore


Ms. Sarah Hofstetter is the President of Comscore, a global information and
analytics company that measures consumer audiences and advertising across media
platforms. From April to October 2018, Ms. Hofstetter served as Chairwoman of
360i, a U.S. advertising arm of Dentsu, Inc., a Japanese advertising and public
relations company, that has helped its clients capitalize on industry changes.
From 2013 until April 2018, Ms. Hofstetter served as Chief Executive Officer of
360i, and from 2006 to 2010 as Senior Vice President, Emerging Media & Brand
Strategy. Under Ms. Hofstetter’s stewardship, 360i was named Adweek’s
Breakthrough Media Agency of the Year in 2018 and featured in Ad Age’s coveted
A-List issue for eight consecutive years from 2011 to 2018. Ms. Hofstetter
currently sits on the Board of Directors of American Association of Advertising
Agencies (“4A”) and was named to both the 2014 American Advertising Federation
Hall of Achievement and the 4A’s list of 100 People Who Make Advertising Great
in 2017. Prior to joining 360i, Ms. Hofstetter founded Kayak Communications, a
marketing agency focused on developing brand strategy and communications plans
for new media brands, where she also served as President from 2004 to 2006.
Before starting her own agency, Ms. Hofstetter served in a series of senior
leadership positions at Net2Phone, a subsidiary of IDT Corporation, from 1998 to
2004 and at IDT Corporation, a telecommunications company, from 1996 to 1998.
Ms. Hofstetter graduated from Queens College, City University of New York with a
B.A. in Sociology and Journalism.
 

--------------------------------------------------------------------------------

 


Kurt T. Schmidt
Former Director and Chief Executive Officer of Blue Buffalo Company


Mr. Kurt Schmidt is currently retired and formerly served as a director and the
Chief Executive Officer of Blue Buffalo Company, Ltd. (“Blue Buffalo”), a pet
food company, from 2012 to December 31, 2016. Prior to joining Blue Buffalo,
from 2011 to 2012, Mr. Schmidt served as a Deputy Executive Vice President at
Nestlé Nutrition at Nestlé S.A. (“Nestlé”), a multinational food and beverage
company. At Nestlé, Mr. Schmidt was responsible for the $8 billion global Health
& Wellness Division, and he was a member of Nestlé’s Executive Committee. Mr.
Schmidt joined Nestlé in 2007 as part of its acquisition of Gerber Products from
Novartis, where he was the President and Chief Executive Officer of Gerber
Products Company, a baby food and baby products manufacturer, from 2004 to 2007.
Mr. Schmidt received a B.S. in Chemistry from the United States Naval Academy
and an MBA from the University of Chicago.


About Campbell Soup Company


Campbell (NYSE: CPB) is driven and inspired by our Purpose, “Real food that
matters for life’s moments.” For generations, people have trusted Campbell to
provide authentic, flavorful and affordable snacks, soups and simple meals, and
beverages. Founded in 1869, Campbell has a heritage of giving back and acting as
a good steward of the planet’s natural resources. The company is a member of the
Standard and Poor’s 500 and the Dow Jones Sustainability Indexes. For more
information, visit www.campbellsoupcompany.com or follow company news on Twitter
via @CampbellSoupCo. To learn more about how we make our food and the choices
behind the ingredients we use, visit www.whatsinmyfood.com.


About Third Point LLC


Third Point LLC is an alternative investment firm managing $17B in assets for
public institutions, private entities and qualified individual clients. The firm
was founded in 1995 by Daniel S. Loeb, who serves as Chief Executive Officer and
oversees its investment activity. Third Point employs an opportunistic approach
to invest globally in equity and credit securities.
 

--------------------------------------------------------------------------------

 


Forward-Looking Statements


This release contains “forward-looking statements” that reflect the company’s
current expectations about the impact of its future plans and performance on the
company’s business or financial results. These forward-looking statements rely
on a number of assumptions and estimates that could be inaccurate and which are
subject to risks and uncertainties. The factors that could cause the company’s
actual results to vary materially from those anticipated or expressed in any
forward-looking statement include: (1) the company’s ability to execute on and
realize the expected benefits from the actions it intends to take as a result of
its recent strategy and portfolio review, (2) the ability to differentiate its
products and protect its category leading positions, especially in soup; (3) the
ability to complete and to realize the projected benefits of planned
divestitures and other business portfolio changes; (4) the ability to realize
the projected benefits, including cost synergies, from the recent acquisitions
of Snyder’s-Lance and Pacific Foods; (5) the ability to realize projected cost
savings and benefits from its efficiency and/or restructuring initiatives; (6)
the company’s indebtedness and ability to pay such indebtedness; (7) disruptions
to the company’s supply chain, including fluctuations in the supply of and
inflation in energy and raw and packaging materials cost; (8) the company’s
ability to manage changes to its organizational structure and/or business
processes, including selling, distribution, manufacturing and information
management systems or processes; (9) the impact of strong competitive responses
to the company’s efforts to leverage its brand power with product innovation,
promotional programs and new advertising; (10) the risks associated with trade
and consumer acceptance of product improvements, shelving initiatives, new
products and pricing and promotional strategies; (11) changes in consumer demand
for the company’s products and favorable perception of the company’s brands;
(12) changing inventory management practices by certain of the company’s key
customers; (13) a changing customer landscape, with value and e-commerce
retailers expanding their market presence, while certain of the company’s key
customers maintain significance to the company’s business; (14) product quality
and safety issues, including recalls and product liabilities; (15) the costs,
disruption and diversion of management’s attention associated with campaigns
commenced by activist investors; (16) the uncertainties of litigation and
regulatory actions against the company; (17) the possible disruption to the
independent contractor distribution models used by certain of the company’s
businesses, including as a result of litigation or regulatory actions affecting
their independent contractor classification; (18) the impact of non-U.S.
operations, including trade restrictions, public corruption and compliance with
foreign laws and regulations; (19) impairment to goodwill or other intangible
assets; (20) the company’s ability to protect its intellectual property rights;
(21) increased liabilities and costs related to the company’s defined benefit
pension plans; (22) a material failure in or breach of the company’s information
technology systems; (23) the company’s ability to attract and retain key talent;
(24) changes in currency exchange rates, tax rates, interest rates, debt and
equity markets, inflation rates, economic conditions, law, regulation and other
external factors; (25) unforeseen business disruptions in one or more of the
company’s markets due to political instability, civil disobedience, terrorism,
armed hostilities, extreme weather conditions, natural disasters or other
calamities; and (26) other factors described in the company’s most recent Form
10-K and subsequent Securities and Exchange Commission filings. The company
disclaims any obligation or intent to update the forward-looking statements in
order to reflect events or circumstances after the date of this release.







--------------------------------------------------------------------------------
